July 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      UNITED STATES ENVIRONMENTAL SERVICES, LLC, Appellant

NO. 14-15-00566-CV                          V.

                       ROBERT PARKER, III, Appellee
                     ________________________________

       Today the Court heard appellant’s petition for permission to appeal the order
signed by the court below on June 29, 2015. Having received notice that the
parties have resolved the dispute and that appellant no longer seeks permission to
permissively appeal, we construe such notice as a motion to withdraw the petition
for permissive appeal, which motion is granted. We therefore order the appeal
DISMISSED.

      We order appellant, United States Environmental Services, LLC, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.